Filed pursuant to Rule 424(b)(3) File No. 333-119338 August 17, 2007 SUPPLEMENT DATED AUGUST 17, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND JULY PERFORMANCE UPDATE FUND JULY 2007 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units -3.72% 2.22% $ 66.2M $1,188.363 Grant Park Futures Fund Class B Units -3.79% 1.71% $343.2M $1,039.874 TRADING ADVISORS JULY 2007 YTD % of Fund Rabar Market Research (Div) -3.80% 3.49% 19% EMC Capital Management (Classic) -8.36% -2.60% 20% Eckhardt Trading (Higher Leveraged) 1.33% 8.70% 9% Graham Capital Management (GDP) -3.22% 6.94% 10% Winton Capital Management (Div)* -1.81% -0.61% 22% Saxon Investment Corp (Div)** – -4.76% – Welton Investment Corp (Gl Dir Port) -3.53% 4.82% 19% ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES *Year to date performance of 1.90% through 5/31/2007.Effective 6/1/2007 the portion of Grant Park’s net assets allocated to Winton Capital Management were reallocated to the Dearborn Select Master Fund SPC – Winton Segregated Portfolio – Class GP. **Performance through 5/31/2007 Short positions in the interest rate sector were dealt losses after Standard and Poor’s lowered ratings on some European collateralized debt obligations.The decision pushed prices for foreign government-backed securities higher as investors reduced their exposure to corporate debt.Weakness in global equities at month’s end caused flight-to-quality buying in global government fixed income markets, resulting in further losses. Long positions in the stock indices reported losses after further worries over the state of U.S. sub-prime loans caused a massive sell-off in domestic and foreign equities markets.Disappointing earnings reports also pushed share markets lower. Currency positions lost ground after the Japanese yen rallied materially against virtually all of its trading partners.Investors, looking for protection from losses incurred in equity markets, unwound positions in which they initially borrowed yen in order to invest in assets denominated in higher-yielding currencies, sending the yen higher relative to the euro and New Zealand dollar. Concerns over a possible credit squeeze sent metals prices lower, resulting in losses for long positions.Gold prices fell as investors sought to reduce their exposure to commodities risk; a rally in the U.S. dollar also contributed to weakness in gold prices. 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com Weakness in commodity prices extended to the soft/agricultural sector where favorable growing conditions and well-timed rains resulted in lower grain prices.Long positions in the soybean complex sustained the largest losses in the sector. Lastly, positions in the energy sector were profitable during the month.Long positions in crude oil gained as prices rallied amid reports of falling U.S. inventories and the possibility of renewed sectarian strife in Nigeria.Natural gas prices fell, benefiting short positions. If you have any questions or concerns regarding your account, please do not hesitate to call our offices at (312) 756-4450 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary. Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com GRANT PARK FUTURES FUND, LIMITED PARTNERSHIP ACCOUNT STATEMENT (PREPARED FROM BOOKS WITHOUT AUDIT) FOR THE MONTH ENDED JULY 31, 2007 Statement of Income Month (A Units) In US $ Year to Date (A Units) In US $ Month (B Units) In US $ Year to Date (B Units) In US $ Trading Income (Loss): Realized Trading Income (Loss) (587,549 ) 4,182,311 (3,063,275 ) 22,748,436 Change in Unrealized Income (Loss) (1,795,669 ) (1,040,423 ) (9,361,988 ) (6,087,163 ) Brokerage Commissions (10,353 ) (116,085 ) (53,977 ) (594,676 ) Exchange, Clearing Fees and NFA charges (42,265 ) (254,741 ) (220,357 ) (1,307,406 ) Other Trading Costs (46,789 ) (223,670 ) (243,940 ) (1,148,557 ) Change in Accrued Commissions 15,851 16,527 82,639 84,247 Net Trading Income (Loss) (2,466,774 ) 2,563,919 (12,860,898 ) 13,694,881 Other Income: Income from Inv in Dearborn Select Master Fund Interest, U.S. Obligations 101,806 775,800 530,783 3,977,180 Interest, Other 184,994 1,105,162 964,497 5,679,155 Total Income (Loss) (2,179,974 ) 4,444,881 (11,365,618 ) 23,351,216 Expenses: Incentive Fees to Trading Managers 25,714 585,148 134,065 3,093,801 Administrative Fees 13,926 96,329 72,606 494,399 O&O Expenses 11,141 77,063 174,255 1,186,557 Brokerage Expenses 337,014 2,331,154 1,887,765 12,854,376 Illinois Replacement Tax Total Expenses 387,795 3,089,694 2,268,691 17,629,133 Net Income (Loss) (2,567,769 ) 1,355,187 (13,634,309 ) 5,722,083 Statement of Changes in Net Asset Value Beginning Balance 67,163,704 58,161,220 351,386,372 324,091,775 Additions 1,799,297 13,789,599 8,162,570 38,639,845 Net Income (Loss) (2,567,769 ) 1,355,187 (13,634,309 ) 5,722,083 Redemptions (165,484 ) (7,076,258 ) (2,680,186 ) (25,219,256 ) Balance at JULY 31, 2007 66,229,748 66,229,748 343,234,447 343,234,447 Total Units Held at End of The Period 55,731.91107 330,072.99013 Net Asset Value Per Unit 1,188.363 1,039.874 Rate of Return -3.72 % 2.22 % -3.79 % 1.71 % To the best of my knowledge and belief the information contained herein is accurate and complete. DAVID KAVANAGH, PRESIDENT FOR DEARBORN CAPITAL MANAGEMENT, LLC GENERAL PARTNER OF GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
